[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 07-14047                   March 20, 2008
                          Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                        ________________________

                     D. C. Docket No. 07-20189-CR-AJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ANDRES EDUARDO ARIAS-OCHOA,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (March 20, 2008)

Before BIRCH, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Mauricio L. Aldazabal, appointed counsel for Andres Eduardo Arias-Ochoa,
in this direct criminal appeal, has moved to withdraw from further representation

of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Arias-Ochoa’s conviction

and sentence are AFFIRMED.




                                           2